 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BRADY LEE STRELZ,                               No. 2:19-cv-0183 DB P
12                          Plaintiff,
13             v.                                        ORDER
14       JACKSON, et al.,
15                          Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with an action under 42 U.S.C. § 1983.

18   Plaintiff is incarcerated at Pelican Bay State Prison.1 In October, plaintiff was transferred to

19   California State Prison-Sacramento (“CSP-Sac”) so that he could participate in a settlement

20   conference. Plaintiff has requested an order permitting him to remain at CSP-Sac. Plaintiff is

21   advised that he does not have a right to a particular place of incarceration and prison officials, not

22   this court, have the discretion to transfer him.

23            Accordingly, IT IS HEREBY ORDERED that:

24            1. Plaintiff’s request to remain at CSP-Sac (ECF No. 26) is denied.

25   1
       The docket in this case reflects that plaintiff is incarcerated at North Kern State Prison.
26   However, plaintiff’s recent filing indicates that he is now incarcerated at Pelican Bay. The
     California Department of Corrections’ website confirms that plaintiff’s current place of
27   incarceration is Pelican Bay. This court will direct the Clerk to change plaintiff’s address on the
     docket. Plaintiff is reminded that if he is transferred out of Pelican Bay, he must inform the court
28   of the change of address. See E.D. Cal. R. 182(f).
                                                           1
 1            2. The Clerk of the Court shall change plaintiff’s address on the docket to Pelican Bay

 2   State Prison.

 3   Dated: November 14, 2019

 4

 5

 6

 7

 8

 9

10

11

12   DLB:9/DB/prisoner-civil rights/stre0183.transfer

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
